The Opinion of the Court was delivered by Treat, J. John G. MeHatton was appointed collector of Schuyler county for the year 1839, and entered into bond for the faithful performance of the duties of the office. By the law them in existence he was required to pay into the State Treasury on the first of March, 1840, all taxes by him collected for the use of the State. Laws of 1838-9, page 11. On the 18th day of February, 1841, by a special Act of the Legislature he was allowed until the first of April thereafter to settle with and pay over to the State and county the amount of his indebtedness as collector. Acts of 1841, page 207. A motion is now made on behalf of the State for judgment against him and the sureties on his official bond, for the amount of taxes due the State for the year 1839. In answer to this proceeding, the sureties plead that the Act of February 18th, 1841, was passed without their consent, and that by the extension of time thereby giveri, they are discharged. The validity of this plea is questioned by a demurrer- We have no hesitation in pronouncing the plea good. The law in question inhibited the State from instituting any proceedings against the collector between its passage and the first of April following, and during that time suspended the right of the sureties to release themselves, by paying to the State the amount owing by their principal. The extension of time thus given, without the assent of the securities, materially changed the terms of the original contract, and fully discharged them from all liability on the bond. The case of Davis v. The People, decided at the last term, is expressly in point. Judgment will be entered for the defendants. Judgment for defendants.